Name: Commission Regulation (EEC) No 2661/93 of 29 September 1993 abolishing the countervailing charge on apples originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 9 . 93 Official Journal of the European Communities No L 244/15 COMMISSION REGULATION (EEC) No 2661/93 of 29 September 1993 abolishing the countervailing charge on apples originating in Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2550/93 (3) introduced a countervailing charge on apples originating in Hungary ; Whereas for these products originating in Hungary there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of apples originating in Hungary can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2550/93 is hereby repealed . Article 2 This Regulation shall enter into force on 30 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member , States. Done at Brussels, 29 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7 . (3) OJ No L 234, 17. 9 . 1993, p. 15.